E                     NEY      GENERAL.
                                                     EXAS
                                     AUSTIN,       TEXAB    ?#87
CRAWTO-        C.   MARTIN



                                      September 25, 1969

          Honorable Robert S. Calvert                       Opinion No. M-478
          Comptrollerof Public Accounts
          Capitol Station                                   Re: Salarles authorized for
          Austin, Texas                                         District Attorneys and
                                                                Criminal District At-
                                                                torneys by the General
                                                                AppropriationsBill,
                                                                H.B. No. 2, 6Ist Leg.,
          Dear Mr. Calvert:                                     1969, 2nd Called Session.
                    In your letter requesting an opinion from this office,
          you submit the following facts:
                   "The question has arisen in this depart-
              ment as to the amount of salary legally payable
              to District Attorneys and Criminal District At-
              torneys In the Judiciary Section of H.B. No. 2,
              Acts of the Second Called Session of the 6Ist
              Legislature,a copy of which is enclosed.
                    "Items No. 6, 7, 10, 11 and 12 appropriate
               salaries to District Attorneys and Criminal Dis-
               trict Attorneys for the biennium ending August
               31, 1971 at $11,000 per year."
                       With regard      to these facts, you ask the following
          question:
                   "What Is the amount of salary per year that
              can be legally paid to the persons listed in each
              of the above listed items of appropriations?"
                    Section 28, Article I of the Constitutionof Texas,
          grants the Legislaturepower to~suapend the laws In this State.
          B virtue of this authority the Legislature enacted Article
          6&3b Vernon's Civil Statuies, commonly known as the 'Salary
          Suspe& Ion Act." Article 6813b, provides, In part, as follows:
                    "Section 1. From and after the effective
               date of this Act, all salaries of all State
               officers and State employees, Including the
               salaries paid any Individual out of the General
               Revenue Fund, shall be In such sums or amounts
                                           -238b
Hon.,Robert S. Calvert, page 2 (M-478)


     as may be provided for by the LegislatureIn
     the biennial AppropriationsAct.         It is
     further provided that In lnstances'wieiethe
     biennial AppropriationsAct does not specify
     or regulate the salaries or compensationof
     a State official or employee, the law speclfy-
     lng or regulating the salary or compensation
     of such official a- employee Is not suspended
     by this Act.
         "Sec. 2. All laws and parts of laws fixing
    the salaries of all State officers and employees,
          are hereby specificallysuspended insof$r
    is'tiey are In conflict with this Act. . . .
          It Is our opinion that'Articles 3886f, H.B. 1455,
                                                'Lkd2, all of
Acts 61st Leg., R.S., 1969, ch. 744), 326k-58;~32
Vernon's Civil Statutes, and H.B. 424, Acts 61st Leg., R,S.,'
1969, ch. 876, which respectivelyprovide for the salaries,of
District Attorneys and Criminal District Attorneys listed in
Items 6, 7, 10, 11 and 12, Judiciary Section, General Approprla-
tions Bill, are suspendedby Article 6813b, insofar,as,each
may conflict with the provisions of such General Appropriations,.
Bill. Consequently,the salary for the District Attorneys and
Criminal District Attorneys listed In Items 6, 7, 10, 11 and ~
12 which Is authorized to be paid for the biennium ending
August 31, 1971, Is $ll,OOO.OOper year.
                    SUMMARY
          The salary for the District Attorneys and
     Criminal District Attorneys listed in Items
     6, 7, 10, 11 and 12, Judiciary Section of the
     General AppropriationsBill, which is authorized
     to be paid for the biennium ending August 31,
     1971, Is $ll,OOO.OOper year.
                           Vetijtruly yours,
                            ,.          n-




Prepared by Ivan R. Williams, Jr.
Assistant Attorney Qeneral


                       :2385-
Hon. Robert S. Calvert, page   3   (~-478)


APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Co-Chairman
Sam L. Jones
James Quick
Louis Neumann
Roland Allen
MEADE F, GRIFFIN
Staff Legal Advisor
HAWTHORNE PHILLIPS
Executive Assistant
NOLA WHITE
First Assistant




                       -2386-